UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6715



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GERALD PARKER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Terrence W. Boyle, Chief
District Judge. (CR-94-73, CA-96-90-4-BO)


Submitted:   January 13, 1998          Decided:     February 24, 1998


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Parker, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Gerald Parker seeks to appeal from the district

court's order denying relief on his motion filed pursuant to 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997). We have reviewed the

record and the district court's opinion and find no reversible

error. Because we find that Appellant did not challenge the alleged
use of coerced confessions from Government witnesses on direct

appeal, the district court's reliance on Boeckenhaupt v. United
States, 537 F.2d 1182, 1183 (4th Cir. 1976), as a basis for dis-

missal was erroneous. However, we find that this error was harmless

because the district court properly denied relief on the alterna-

tive basis that there was no admissible evidence to support the
claim. We further find that the record does not support Appellant's

allegations concerning prosecutorial misconduct and the existence

of a racial and political conspiracy against him. Accordingly, we
deny a certificate of appealability and, in all other respects,

dismiss the appeal on the reasoning of the district court. United
States v. Parker, Nos. CR-94-73; CA-96-90-4-BO (E.D.N.C. Apr. 22,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2